Citation Nr: 0023391	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-38 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from February 1944 to April 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a back disorder.

The case was previously before the Board in November 1997 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case is now returned to the Board.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with lumbosacral 
strain and degenerative arthritis of the lumbosacral spine; 
however, there is no competent evidence of record of a nexus 
between this disorder and any service-connected disorder, or 
between this disorder and any other disease or injury in 
service.

2.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for a back disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(e), 
3.307, 3.309, 3.310 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal a negative enlistment 
examination in January 1942, including negative findings for 
a hernia.  A September 1945 separation examination noted that 
the veteran had undergone a herniorrhaphy in July 1944 as a 
POW.  However, the examination indicated a negative chest x-
ray and no musculoskeletal defects.  There were no complaints 
regarding the back.

In October 1945, the veteran submitted his claim seeking 
service connection for a hernia.  The veteran did not report 
any back disorder at that time.

The veteran underwent a VA examination in March 1946, which 
diagnosed a incomplete left inguinal hernia, recurrent.  
However, there were no complaints, or diagnosis regarding the 
veteran's back.

An April 1946 rating decision granted service connection for 
the recurrent left inguinal hernia, assigning a 10 percent 
disability evaluation for the disorder.

VA surgical records from September 1947 and January 1948 
indicated that a Thorek procedure was performed to have the 
veteran's left testicle descend.  The testicle was found to 
be completely atrophic.

The veteran underwent VA examination in May 1948.  The 
examination noted that the veteran had undergone a surgical 
removal of the left testis after an attempt to surgically 
descend the testis was unsuccessful.  A healed left inguinal 
hernia scar was noted.  There was no current hernia.  
Psychiatric examination was also conducted based on 
complaints of anxiety and the examination diagnosed a mild 
chronic anxiety reaction.  Both of these examinations were 
negative for any complaints, or diagnosis regarding the back.

Service connection for an anxiety reaction was granted by a 
July 1948 rating decision.  That disorder was assigned a 
noncompensable disability evaluation and the veteran's hernia 
disorder was also reduced to a noncompensable disability 
evaluation by that rating decision.

Pursuant to a claim for an increased evaluation for the 
hernia residuals, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the Board in October 1948.  The veteran testified that 
he had a congenitally small left testicle which had been 
treated prior to service.  He stated he did heavy labor while 
a POW which resulted in painful swelling of his left testicle 
until he could not walk, at which point a herniorrhaphy was 
performed.  After this surgery, the left testicle was 
ascended and did not descend again.  Following service, an 
attempt to surgically descend the testicle in 1948 was 
unsuccessful and it was removed.  This testimony was entirely 
negative for any complaints regarding the back or any 
reported injury to the back.  A complete transcript of the 
testimony is of record.

Many years elapsed with no recorded complaints regarding the 
veteran's back.  Of record is a VA outpatient treatment 
record, dated in June 1980, in which the veteran complained 
of low back pain and gave a history of injury to the back 
while working as a POW.  He was referred to X-ray study to 
rule out arthritis.  The X-ray study noted complaints of a 
recurrent low back injury with radiating pain.  Findings were 
of no evidence of fracture or dislocation and no abnormal 
bone or joint changes.  The conclusion was a negative 
examination of the lumbosacral spine and pelvis.

On VA examination in July 1982, the veteran gave a history 
describing heavy labor performed while a POW, and also 
reporting that about a year after the removal of his left 
testicle he began to suffer severe low back pain.  He 
reported that he currently had low back pain, relieved only 
by Tylenol or Motrin.

A VA outpatient treatment record from November 1994 reported 
low back pain and noted a history of chronic low back pain.  
The veteran underwent a VA psychiatric examination in May 
1995 and reported severe low back pain.

The veteran's initial claim seeking service connection for a 
back disorder was received in August 1995, almost fifty years 
after his separation from service.  The veteran gave a 
history of having first injured his back while a POW.

In February 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he performed heavy labor as a POW, and he testified that 
he believed this resulted in his service connected hernia and 
also an injury to the back.  He stated that to him the hernia 
and the back were all one condition, because they were both 
caused by the same thing, namely the heavy labor as a POW.  
The veteran testified that while he was a POW, his pain 
became so bad that he could not walk and that was when he 
underwent surgery for his hernia.  The veteran stated that 
after he was liberated and got back to the states after the 
war, his back was checked by VA and they could not find 
anything wrong with it, but he stated he was given medication 
for back pain which he had taken ever since.  The veteran 
testified that he had been treated for his back disorder at a 
VA Medical Center shortly after being discharged from service 
and had been treated ever since.  He also reported that he 
had been offered a cane to help him walk.  The representative 
argued that service connection was warranted as the back 
disorder was a chronic condition present since service.  A 
complete transcript of the testimony is of record.

Received into the record in February 1996 was a private 
medical record from M. Rosenberg, M.D., dated in September 
1966.  This indicated that the veteran underwent a pantopaque 
myelogram which revealed an extrinsic lesion cutting off the 
nerve sleeve at that lumbosacral interspace on the left side.  
Surgery was discussed as a solution for this problem, but the 
veteran elected to decline surgery.

In June 1997, the veteran, accompanied by his representative, 
appeared and presented testimony at a video-conference 
hearing before the undersigned Member of the Board.  The 
veteran's testimony was fundamentally similar to that offered 
during his February 1996 hearing before the RO.  A complete 
transcript of the testimony is of record.

Pursuant to the Board's November 1997 Remand, the RO 
attempted to obtain all of the veteran's VA medical records 
following his discharge from service, as well as any private 
medical records.

Received in June 1998 were private medical records spanning 
from 1965 to 1975.  These revealed that in October 1965, the 
veteran complained of pain in the left thigh and left 
sacroiliac region which began three weeks previously.  In 
November 1965, the veteran reported pain in the left thigh 
and hip for the past two months.  A May 1966 record noted 
slight improvement but still with moderate disability.  X-ray 
study was reportedly negative.  A May 1966 examination was 
negative except that the lumbar muscles were tight.  In 
August 1966, the veteran was reportedly worse and myelography 
was recommended.  An August 1966 report by L. DiCara, M.D. 
diagnosed left sciatic neuralgia.  Also received were two 
September 1966 reports from Dr. Rosenberg, one of which was 
previously submitted into the claims file.  The newly 
submitted record reported a history of the veteran having 
noted some pain extending from the left knee up towards the 
left hip approximately one year earlier.  More recently left 
low back pain had developed.  He reportedly was limping for 
the prior six months.  Examination was essentially negative 
other than a finding of a severe positive left Lasegue sign 
and some minimal weakness in dorsiflexion of the left toes 
and loss of tone of the left extensor brevis muscle.  
Myelogram was recommended and as previously reported, the 
myelogram revealed an extrinsic lesion cutting off the nerve 
sleeve at the lumbosacral interspace on the left side.  There 
were no further records of treatment pertaining to the back.

Many additional VA medical records were submitted into the 
claims file in November 1998.  These showed treatment 
spanning from 1980 to 1998.  These included the previously 
reported June 1980 treatment for back pain and negative X-ray 
study.  In September 1980, the veteran was treated for back 
pain which he reported was intermittent since he was a POW.  
There was also treatment for back pain in 1986 and 1987.  In 
April 1987, the veteran gave a history of having injured his 
back as a POW and being unable to lift anything.

In February 1998 the veteran wrote that his attempt to obtain 
medical treatment records from 1945 on was unsuccessful.  

The veteran underwent a VA examination in December 1999.  The 
veteran gave a history of having done heavy labor as a POW 
which resulted in low back pain.  The veteran reported 
intermittent back pain ever since.  It was noted that the 
veteran had been diagnosed with an extrinsic nerve root 
lesion in 1966 and surgery was recommended.  The veteran gave 
a history of declining surgery and being treated by a 
chiropractor subsequently which caused such positive results 
that the veteran did not seek further treatment.  At present, 
the veteran complained of intermittent pain on the right side 
of the low back, two to three times per week, almost always 
after activity.  He denied radiation or numbness.  The 
diagnosis was that of lumbosacral strain with residuals and a 
history of a lumbar herniated nucleus pulposus with extrinsic 
lesion.  There were also extensive degenerative arthritic 
changes from L1 to L5.  The examiner commented that he was 
unable to state unequivocally that the veteran had low back 
pain in service because no such record existed other than the 
veteran's statements.  The examiner stated he was also unable 
to connect the veteran's alleged low back pain in service 
with his current low back pain without pure speculation.  The 
conclusion was that there was no evidence of significant back 
injury in service and the extensive present degeneration of 
the spine in this aging veteran would not be due to service.  
X-ray study found degenerative changes of the lumbar spine 
with osteophytes present.

II.  Analysis

The veteran and his representative contend that service 
connection is warranted for  a back disorder.  It is argued 
that the veteran suffered a back injury in service, while 
performing hard labor as a POW.  It is noted that the veteran 
has been service connected for many years for a hernia injury 
which occurred when he was a POW.  The veteran has testified 
that his back injury happened at the same time as his hernia 
and he has always considered these two conditions as the 
result of one injury.  It is argued that the veteran's back 
disorder is a chronic condition which has been present since 
service to the present time.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Certain chronic diseases, including arthritis, although not 
manifest during service, shall be service-connected if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

A POW-related disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service, provided that the veteran 
served 90 days or more during a war period or served after 
December 31, 1946.  38 C.F.R. § 3.307(a).

Diseases specific as to former POWs are listed in 38 C.F.R. 
§ 3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection.  38 C.F.R. 
§ 3.307(a)(5).

Thus, with respect to former POWs, the law provides that when 
a veteran was interned as a POW for at least 30 days, and 
certain chronic diseases such as post-traumatic 
osteoarthritis became manifest to a compensable degree at any 
time after his discharge from active duty, such disease shall 
be presumed to have been incurred in service; the presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(c).

The factual basis for the above may be established by medical 
evidence, competent lay evidence or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered.  
38 C.F.R. § 3.307(b).

Regarding the veteran's claim seeking service connection, the 
threshold question which the Board must address is whether 
the appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A claim by a former POW, like any other service connection 
claim, must be well grounded, meaning plausible.  Pena v. 
Brown, 5 Vet. App. 279 (1993); Suttman v. Brown, 5 Vet. 
App. 127 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for a 
back disorder.

In this regard, the Board notes that the veteran now contends 
that he injured his back in service at the same time that he 
received a hernia and that he was treated for back pain 
shortly after service by the VA, at the same time that his 
hernia was treated.  He alleges that he has suffered from 
chronic back pain ever since service.  The Board notes, 
however, that the veteran's service medical records are 
entirely negative for any complaints or treatment regarding 
the back.  More specifically, the Board notes that the 
veteran underwent a separation examination in September 1945, 
and VA examinations in March 1946 and May 1948.  There are 
also surgical records regarding his hernia from 1947 and 
1948.  At no time in any of these medical records did the 
veteran make any complaints, nor were there any findings 
pertaining to the back.  The veteran also submitted a claim 
seeking service connection for a hernia in October 1945, and 
a claim seeking service connection for an anxiety disorder, 
granted in July 1948.  In October 1948 he offered testimony 
to the Board regarding his hernia residuals.  At none of 
those times did the veteran seek service connection for a 
back disorder, nor did he report any complaints of pain or 
injury regarding the back, although it clearly would have 
been in the veteran's self-interest to do so were he actually 
experiencing any back symptomatology.

Furthermore, the earliest medical evidence of record which 
does show treatment for back complaints was in the 1960s.  
Specifically, there were clinical records indicating 
complaints of back pain in October and November 1965 and also 
records of treatment from Dr. DiCara and Dr. Rosenberg in 
1966, which indicated the diagnosis of an extrinsic lesion 
cutting off the nerve sleeve at the lumbosacral interspace.  
However, in all of these records, the veteran had given a 
history of his back pain having developed sometime in the 
autumn of 1965.  The veteran did not give any history of his 
back pain having been chronic since service or otherwise 
having been related to his service connected hernia 
residuals.  The Board notes that this history reported in 
1965 and 1966 is more contemporary to the veteran's service 
than his currently offered history and contradicts the 
current history in terms of when the veteran first began to 
experience back pain.

The Board notes that a VA outpatient treatment record and X-
ray study report from June 1980 is the first time the veteran 
offered a history of having injured his back as a POW.  
However, that history was not offered until almost 35 years 
after the veteran's separation from service.  Furthermore, at 
that time in June 1980, examination and X-ray study findings 
were negative and there was no diagnosis of a back disorder.

The Board also finds it significant that the most recent VA 
examination of the veteran, in December 1999, which did 
diagnose current lumbosacral strain and degenerative 
arthritis of the lumbosacral spine, also found no medical 
basis, other than pure speculation for connecting the current 
diagnosis to the veteran's service, and stated that the 
extensive degenerative arthritis in the aging veteran would 
not be related to service.  Thus, not only does the medical 
evidence of record not support the veteran's contentions of a 
nexus to his experiences as a POW and to his service, but 
instead the medical evidence directly rebuts the veteran's 
contentions in this regard.

Thus, the Board finds that there no competent evidence of 
record that the veteran's current lumbosacral strain and 
degenerative arthritis of the lumbosacral spine were in any 
way related to service or to any other service-connected 
disorder.  

As with any claim seeking service connection, a claim seeking 
secondary service connection must also be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  See also Libertine v. Brown, 9 Vet. App. 521 (1996).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a direct causal relationship 
between the two disabilities, in order to establish a well-
grounded claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Having reviewed the evidentiary record, the Board finds that 
no competent medical evidence has been presented which would 
tend to establish that the veteran's current back disorder 
was due to service or to any service-connected disorder.  The 
veteran's contentions alone, without such evidence, are 
simply not plausible under the law.  See Black v. Brown, 10 
Vet. App. 279 (1997).  Thus, a well-grounded claim based on 
secondary service connection has also not been submitted.

The Board has considered that post-traumatic osteoarthritis 
is a disease for which presumptive service connection may be 
granted for former POWs.  See 38 C.F.R. § 3.309(c).  However, 
degenerative arthritis is not a disease for which this 
presumption applies.  Thus, there is no presumptive basis for 
a grant of service connection for degenerative arthritis of 
the lumbosacral spine under 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, as the disorder was not diagnosed until the 1990s, 
many years after the veteran's service.

The Board also notes that to the extent that the veteran's 
currently offered history of his chronic back pain having 
been present since service has been recorded within any of 
the VA medical records, such only represents a recording of 
the veteran's history and does not establish chronicity of 
the disorder so as to warrant a grant of service connection 
under 38 C.F.R. § 3.303(b) and (d).  In that regard, 
"(e)vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit[ v. Brown, 5 Vet. 
App. 91 (1993)] requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette[ v. Brown, 
8 Vet. App. 69, 75-76 (1995)] (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is 'new and 
material' for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, at 409 (1995).

The Board has also carefully considered the contentions and 
testimony of the veteran and, inasmuch as he is offering his 
own medical opinion and diagnoses, we note the record does 
not indicate that he has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In making this determination, the Board does not question the 
credibility of the veteran's testimony regarding the 
treatment he experienced and conditions under which he 
labored while he was a POW.  The Board has great sympathy for 
the veteran as a result of his POW status and has no doubt 
that he suffered significant hardships as a POW.  By 
application of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(e), 
the Board accepts the credibility of all of the veteran's 
testimony regarding the events that occurred during his POW 
status.  Thus, to the extent that the veteran has reported 
trauma to his back as a result of his POW experiences, the 
Board accepts his statements as credible.  However, competent 
evidence of a nexus between a current diagnosis and the 
veteran's service is still required and none has been 
submitted in this claim.  Thus the facts presented in this 
case are distinguishable from those in Greyzck v. West, 12 
Vet. App. 288 (1999), cited by the service representative.  
In that case, a physician linked the development of the POW-
claimant's back disorder (degenerative arthritis) to 
traumatic stress while in service.  Once again, there is no 
competent evidence that the veteran's current diagnosis of 
lumbosacral strain and degenerative arthritis of the 
lumbosacral spine is related to any trauma in service as a 
POW.  Therefore, the Board must find the claim not well-
grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
All efforts have been made to obtain all treatment records 
alleged by the veteran.  The case was previously remanded for 
that express reason.  There is no indication that any further 
relevant records exist for his claim.  The Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Therefore, 
under the circumstances of this case, the appellant's 
application is not incomplete, and VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); see also Epps 
v. Brown, supra.  Moreover, VA is not required to notify the 
veteran of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.


ORDER

Entitlement to service connection for a back disorder is 
denied, as the claim is not well-grounded.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

